UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHRISTEN ERIKA JOHNSON,

                Plaintiff,

        v.                                                 No. 22-cv-363 (DLF)

 CAPITAL ONE BANK (USA) N.A. et al.,

                 Defendants.


                                              ORDER

       Christen Erika Johnson alleges that Capital One Bank and Capital One Financial Corp.

allowed an unnamed individual to withdraw more than $42,000 from her back account without

her authorization. See Am. Compl. ¶¶ 2, 12–13, 18. She further alleges that the defendants

granted unnamed persons access to that account while denying access to both her and her

representative payee. See id. ¶¶ 13–14. In this action, she seeks money damages under a wide

array of civil and criminal statutes, including the Fair Debt Collection Practices Act (FDCPA),

the Fair Credit Reporting Act (FCRA), the Freedom of Information Act (FOIA), the federal

antitrust laws, and the Racketeer Influenced and Corrupt Organizations Act (RICO). See id.

¶¶ 22, 33, 42, 49, 59, 66. Before the Court is the defendants’ Motion to Dismiss, Dkt. 17, and

Johnson’s motions for default judgment, Dkts. 7, 23, 36, 37, 41, for a more definite statement,

Dkt. 35, and to strike or withdraw certain earlier filings, Dkts. 31, 38, 39. For the reasons that

follow, the Court will both grant the defendants’ motion and deny Johnson’s motions as moot.

       Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss a plaintiff’s complaint for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint must contain factual
matter sufficient “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A facially plausible claim is one that “allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. In assessing whether a claim is plausible, the Court must “accept as true” all the

factual allegations in the plaintiff’s complaint, id. at 678, and “grant[] the benefit of all

inferences that can be derived from the facts alleged,” Hettinga v. United States, 677 F.3d 471,

476 (D.C. Cir. 2012) (internal quotation marks omitted). The Court need not accept, however,

any “legal conclusion [that is] couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Likewise, the Court will not credit an “unadorned, the-defendant-

unlawfully-harmed-me accusation,” or a “[t]hreadbare recital[] of the elements of a cause of

action, supported by mere conclusory statements.” Id. Ultimately, “[d]etermining whether a

complaint states a plausible claim for relief [is] a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Id. at 679.

        Many of Johnson’s claims fail because she has not identified applicable private rights of

action. “Like substantive federal law itself, private rights of action to enforce federal law must

be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286–87 (2001) (citation

omitted). Criminal statutes “rarely” contain such rights of action. Chrysler Corp. v. Brown, 441

U.S. 281, 316 (1979). Indeed, this Court has previously explained that a “‘bare criminal statute’

with no other statutory basis for inferring that a civil cause of action exists, is insufficient to

imply Congress intended to create a concomitant civil remedy.” Leonard v. George Washington

Univ. Hosp., 273 F. Supp. 3d 247, 256 (D.D.C. 2017) (quoting Lee v. U.S. Agency for Int’l Dev.,

859 F.3d 74, 77–78 (D.C. Cir. 2017)). Here, most of the criminal statutes on which Johnson

relies lack any basis for inferring a private right of action, see 18 U.S.C. §§ 225, 650, 656–57,




                                                   2
666, 709, 912, 1005, 1028, 1028A, 1029, 1342, 1347, 1349, 1905, 3663A; 42 U.S.C. § 1307.

See Am. Compl. ¶¶ 12–13, 15–17, 19–20, 32, 35, 40, 46, 48, 50. Likewise, Johnson does not

identify applicable causes of action in the Dodd Frank Act, see Am. Compl. ¶¶ 32–33 (citing 12

U.S.C. §§ 5533 5536), the Gramm-Leach-Bliley Act, see id. ¶¶ 25–26 (citing 15 U.S.C. § 6801–

03), or the Uniform Code of Military Justice, see id. ¶ 14 (citing 10 U.S.C § 905); see also 10

U.S.C. § 802(a) (providing that the Code applies only to certain persons with a connection to the

armed forces). Johnson’s reliance on those provisions accordingly does not state a claim for

which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

       Johnson’s remaining claims fail because she has not made the necessary factual

allegations. As discussed above, this Court may not credit “unadorned, the-defendant-

unlawfully-harmed-me accusation[s].” Iqbal, 556 U.S. at 678. Johnson, however, regularly

offers legal conclusions without matching factual allegations, and often without addressing

multiple elements of each cause of action. For example, Johnson does not state a claim under the

FDCPA because she has not alleged that either defendant is a “debt collector,” as defined in 15

U.S.C. § 1692(6). See Am. Compl. ¶¶ 33, 53 (invoking 15 U.S.C. §§ 1692e, 1692k). Likewise,

she does not state a claim under the FCRA because she has not alleged that either defendant is a

“consumer reporting agency,” 15 U.S.C. § 1681c-2(a); that the defendants procured an

“investigative consumer report” about her, id. § 1681d(a); or that the defendants had reason to

know that any information they provided to credit bureaus was incorrect, id. § 1681s-2(a)(1)(A).

See Am. Compl. ¶ 59 (invoking those provisions). Similar problems persist throughout

Johnson’s amended complaint. Her FOIA claim fails because that statute governs disclosures by

agencies of the federal government, see 5 U.S.C. §§ 551(1), 552, not private corporations. See

Am. Compl. ¶ 22 (invoking 5 U.S.C. § 552(b)). Her Social Security Act claim fails because she




                                                3
alleges no action with respect to her right to or receipt of Social Security benefits. See Am.

Compl. ¶¶ 36, 38 (invoking 42 U.S.C. §§ 407, 408). Her antitrust claim fails because she has not

identified any conduct “forbidden in the antitrust laws,” 15 U.S.C. § 15(a). See Am. Compl.

¶¶ 42, 46–47. Her RICO and other fraud claims fail because she has not “state[d] with

particularity the circumstances constituting fraud,” Fed. R. Civ. P. 9(b). See Am. Compl. ¶¶ 15,

48–49 (invoking 18 U.S.C. §§ 1030, 1962(b), 1964). Her claim under 12 U.S.C. § 3417 fails

because she does not identify what information the defendants disclosed. See Am. Compl. ¶ 54.

Her claim under 15 U.S.C. § 1693h fails because she has not alleged that the defendants “fail[ed]

to make an electronic fund transfer” for a reason other than her “account [having] insufficient

funds,” id. § 1693h(a)(1)(A). See Am. Compl. ¶ 55. Finally, her claims under the Uniform

Commercial Code, which the Court construes as claims under the District of Columbia’s

codification of that Code, fail because she has not identified a wrongfully “dishonor[ed]” item,

D.C. Code Ann. § 28:4-402, or alleged that the defendants ignored any stop-payment order, id.

§ 28:4-403(a). See Am. Compl. ¶¶ 39, 56.

       To the extent that Johnson raises other claims, they are improper under Federal Rule of

Civil Procedure 8(a). That provision requires that each complaint contain a “short and plain

statement of the grounds for the court’s jurisdiction” and a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). This standard

ensures that defendants receive fair notice of the claims against them and enables them to

prepare an adequate response. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Upon

review of Johnson’s complaint, the Court sees no other claim that complies with Rule 8(a), even

under the “less stringent [pleading] standards” that are customarily afforded to pro se litigants.

Henthorn v. Dep’t of Navy, 29 F.3d 682, 684 (D.C. Cir. 1994) (citation omitted); see also id.




                                                 4
(noting that “[a] pro se complaint, like any other, must present a claim upon which relief can be

granted by the court”).

       Accordingly, it is

       ORDERED that the defendant’s Motion to Dismiss, Dkt. 17, is GRANTED. It is further

       ORDERED that Johnson’s remaining motions, including her Motions for Default

Judgment, Dkts. 7, 23, 36, 37, 41, Motion for a More Definite Statement, Dkt. 35, and Motions

to Strike or Withdraw earlier filings, Dkts. 31, 38, 39, are DENIED AS MOOT.

       The Clerk of Court is directed to Close this Case.




                                                            ________________________
                                                            DABNEY L. FRIEDRICH
April 12, 2022                                              United States District Judge




                                                5